 



Exhibit 10.1
(JP MORGAN LOGO) [l16251al1625101.gif]
CREDIT AGREEMENT
dated as of
August 19, 2005
Among
NATIONAL FUEL GAS COMPANY
The Lenders Party Hereto
And
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
HSBC BANK USA, NATIONAL ASSOCIATION
As Co-Syndication Agent
MANUFACTURERS AND TRADERS TRUST COMPANY,
As Co-Syndication Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                  ARTICLE I Definitions     1  
 
  SECTION 1.01.   Defined Terms     1  
 
  SECTION 1.02.   Classification of Loans and Borrowings     12  
 
  SECTION 1.03.   Terms Generally     12  
 
  SECTION 1.04.   Accounting Terms; GAAP     12  
 
                ARTICLE II The Credits     12  
 
  SECTION 2.01.   Commitments     12  
 
  SECTION 2.02.   Loans and Borrowings     13  
 
  SECTION 2.03.   Requests for Borrowings     13  
 
  SECTION 2.04.   Funding of Borrowings     14  
 
  SECTION 2.05.   Interest Elections     14  
 
  SECTION 2.06.   Termination and Reduction of Commitments     15  
 
  SECTION 2.07.   Repayment of Loans; Evidence of Debt     16  
 
  SECTION 2.08.   Prepayment of Loans     17  
 
  SECTION 2.09.   Fees     17  
 
  SECTION 2.10.   Interest     18  
 
  SECTION 2.11.   Alternate Rate of Interest     18  
 
  SECTION 2.12.   Increased Costs     19  
 
  SECTION 2.13.   Break Funding Payments     20  
 
  SECTION 2.14.   Taxes     20  
 
  SECTION 2.15.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs  
  21  
 
  SECTION 2.16.   Mitigation Obligations; Replacement of Lenders     23  
 
                ARTICLE III Representations and Warranties     24  
 
  SECTION 3.01.   Corporate Existence     24  
 
  SECTION 3.02.   Financial Condition     24  
 
  SECTION 3.03.   Litigation     24  
 
  SECTION 3.04.   No Breach     25  
 
  SECTION 3.05.   Action     25  
 
  SECTION 3.06.   Approvals     25  
 
  SECTION 3.07.   Use of Credit     25  
 
  SECTION 3.08.   ERISA     25  
 
  SECTION 3.09.   Taxes     26  
 
  SECTION 3.10.   Investment Company Act     26  
 
  SECTION 3.11.   Public Utility Holding Company Act     26  
 
  SECTION 3.12.   Environmental Matters     27  
 
  SECTION 3.13.   Subsidiaries, Etc     27  
 
  SECTION 3.14.   True and Complete Disclosure     27  
 
                ARTICLE IV Conditions     27  
 
  SECTION 4.01.   Effective Date     27  
 
  SECTION 4.02.   Each Credit Event     29  

- i -



--------------------------------------------------------------------------------



 



 

                  ARTICLE V Covenants of the Borrower     29  
 
  SECTION 5.01.   Financial Statements, Etc     29  
 
  SECTION 5.02.   Existence, Etc     31  
 
  SECTION 5.03.   Insurance     32  
 
  SECTION 5.04.   Prohibition of Fundamental Changes     32  
 
  SECTION 5.05.   Limitation on Liens     33  
 
  SECTION 5.06.   Use of Proceeds     34  
 
  SECTION 5.07.   Financial Condition     34  
 
                ARTICLE VI Events of Default     34  
 
                ARTICLE VII The Administrative Agent     37  
 
                ARTICLE VIII Miscellaneous     39  
 
  SECTION 8.01.   Notices     39  
 
  SECTION 8.02.   Waivers; Amendments     40  
 
  SECTION 8.03.   Expenses; Indemnity; Damage Waiver     41  
 
  SECTION 8.04.   Successors and Assigns     42  
 
  SECTION 8.05.   Survival     45  
 
  SECTION 8.06.   Counterparts: Integration; Effectiveness     45  
 
  SECTION 8.07.   Severability     45  
 
  SECTION 8.08.   Right of Setoff     46  
 
  SECTION 8.09.   Governing Law; Jurisdiction; Consent to Service of Process    
46  
 
  SECTION 8.10.   WAIVER OF JURY TRIAL     46  
 
  SECTION 8.11.   Headings     47  
 
  SECTION 8.12.   Confidentiality     47  

SCHEDULES:
Schedule 2.01 — Commitments
Schedule 3.06 — Governmental Approvals
Schedule 4.01 — Repaid Indebtedness
EXHIBITS:
Exhibit A — Form of Assignment and Assumption

- ii -



--------------------------------------------------------------------------------



 



 

     CREDIT AGREEMENT dated as of August 19, 2005, among NATIONAL FUEL GAS
COMPANY, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
     The parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in
effect on such day plus 1% and (c) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.
     “Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining
to the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.



--------------------------------------------------------------------------------



 



- 2 -

     “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Applicable Margin”, “Eurodollar Applicable Margin” or “Facility Fee Rate”,
as the case may be, based upon the ratings by S&P, Moody’s and Fitch,
respectively, applicable on such date to the Index Debt:

              Ratings of Index   ABR   Eurodollar Rate   Facility Debt  
Applicable Margin   Applicable Margin   Fee Rate
Category 1
           
A/A2/A
  0.000%   0.180%   0.0700%
Category 2
           
A-/A3/A-
  0.000%   0.270%   0.0800%
Category 3
           
BBB+/Baal/BBB+
  0.000%   0.350%   0.1000%
Category 4
           
BBB/Baa2/BBB
  0.000%   0.425%   0.1250%
Category 5
           
BBB-/Baa3/BBB-
  0.050%   0.575%   0.1750%
Category 6
           
<BBB-/Baa3/BBB-
  0.500%   0.750%   0.2500%

provided, that through the Multi-Year Facility Maturity Date, for each day the
aggregate principal amount of Multi-Year Facility Loans outstanding is greater
than 50% of the aggregate Multi-Year Facility Commitments, each of the ABR
Applicable Margin and the Eurodollar Applicable Margin set forth above for the
Multi-Year Facility Loans shall be increased by 0.100%.
     For purposes of the foregoing, with respect to the Index Debt, (i) if all
three Rating Agencies issue a rating and if the ratings from two Rating Agencies
are at the same level and the rating from the third Rating Agency is at a lower
level, the higher rating shall apply; (ii) if the ratings from two Rating
Agencies are at the same level and the rating from the third Rating Agency is at
a higher level, the lower rating shall apply; (iii) if all three ratings from
the Rating Agencies are at different levels, the rating next below the highest
of the three shall apply; (iv) if only two Rating Agencies issue a rating, the
lower of such ratings shall apply; and (v) if only one Rating Agency issues a
rating, such rating shall apply. If the ratings established or deemed to have
been established by any Rating Agency shall be changed (other than as a result
of a change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by the applicable Rating
Agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01(j) or otherwise. Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of any Rating Agency shall change, or if the sole remaining
Rating Agency providing a rating with respect to the Index



--------------------------------------------------------------------------------



 



- 3 -

Debt shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
     “Approved Fund” has the meaning assigned to such term in Section 8.04.
     “Assessment Rate” means, for any day, the annual assessment rate in effect
on such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Bankruptcy Code” means the Federal Bankruptcy Code of 1978, as amended
from time to time.
     “Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate and (b) the Assessment Rate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means National Fuel Gas Company, a New Jersey corporation.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or



--------------------------------------------------------------------------------



 



- 4 -

personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “CLO” has the meaning assigned to such term in Section 8.04.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Lender, such Lender’s Multi-Year
Facility Commitment.
     “Consolidated Capitalization” means, at any date, the sum of Consolidated
Net Worth and Consolidated Indebtedness.
     “Consolidated Indebtedness” means, at any date, all Indebtedness of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP.
     “Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such time.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered



--------------------------------------------------------------------------------



 



- 5 -

into by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.
     “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VI.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.16(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.14(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.14(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received



--------------------------------------------------------------------------------



 



- 6 -

by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Fitch” means Fitch, Inc.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Approval” means any authorization, consent, approval,
license, ruling, permit, tariff, rate, certification, exemption, filing,
variance, order, judgment, decree, publication, notice to, declaration of or
registration by or with any Governmental Authority.
     “Governmental Authority” means the government of the United States of
America or of any other nation, or any political subdivision of any of them,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all



--------------------------------------------------------------------------------



 



- 7 -

obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.



--------------------------------------------------------------------------------



 



- 8 -

     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loans” means Multi-Year Facility Loans made by the Lenders to the Borrower
pursuant to this Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, results of operations, prospects or financial
condition of the Borrower and its Subsidiaries taken as a whole, (b) the
validity or enforceability of, or the ability of the Borrower to perform any of
its obligations under, this Agreement or (c) the rights of, or remedies or
benefits available to, the Administrative Agent and the Lenders under this
Agreement.
     “Material Subsidiary” means, at any time, a Subsidiary of the Borrower
whose assets exceed 10% of the consolidated assets of the Borrower and its
Subsidiaries.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Multi-Year Facility Availability Period” means the period from and
including the Effective Date to but excluding the earlier of the Multi-Year
Facility Maturity Date and the Multi-Year Facility Commitment Termination Date.



--------------------------------------------------------------------------------



 



- 9 -

     “Multi-Year Facility Commitment” means, with respect to each Lender, the
commitment of such Lender to make Multi-Year Facility Loans, expressed as an
amount representing the maximum aggregate amount of such Lender’s Multi-Year
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 8.04. The
initial amount of each Lender’s Multi-Year Facility Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Multi-Year Facility Commitment, as applicable. The
initial aggregate amount of the Lenders’ Multi-Year Facility Commitments is
$300,000,000.
     “Multi-Year Facility Commitment Termination Date” means September 30, 2010.
     “Multi-Year Facility Credit Exposure” means, with respect to any Lender at
any time, the outstanding principal amount of such Lender’s Multi-Year Facility
Loans at such time.
     “Multi-Year Facility Loan” means a Loan made pursuant to Section 2.01.
     “Multi-Year Facility Maturity Date” means September 30, 2010.
     “Other Obligations” has the meaning set forth in Section 5.05.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participant” has the meaning set forth in Section 8.04.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Receivables Financing” shall mean a transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivables
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or interests therein through the issuance
of Indebtedness or equity interests or through the sale of such Receivables
Assets or interests therein; provided that (a) the Board of Directors of the
Borrower shall have approved such transaction, (b) no portion of the
Indebtedness of a Securitization Subsidiary is guaranteed by or is recourse to
the Borrower or any Subsidiary (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
relate to the collectibility of such Receivables Assets), and (c) neither the
Borrower nor any other Subsidiary has any obligation to maintain or preserve
such Securitization Subsidiary’s financial condition.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any defined benefit employee pension benefit plan (other than
a Multiemployer Plan) subject to the provisions of Title IV of ERISA,
Section 412 of the Code or



--------------------------------------------------------------------------------



 



- 10 -

Section 302 of ERISA in respect of which the Borrower or any ERISA Affiliate is
either the plan sponsor or a contributing employer.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “PUHCA” has the meaning set forth in Section 3.11.
     “Rating Agency” means, each of Moody’s, S&P and Fitch.
     “Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.
     “Register” has the meaning set forth in Section 8.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
     “S&P” means Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc.
     “SEC” means the United States Securities and Exchange Commission or any
successor thereto.
     “Securitization Subsidiary” shall mean a Subsidiary that is established for
the limited purpose of acquiring and financing Receivables Assets and interests
therein of the Borrower or any Subsidiary and engaging in activities ancillary
thereto.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any



--------------------------------------------------------------------------------



 



- 11 -

Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrower.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Three-Month Secondary CD Rate” means, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day is not a Business Day, the next preceding Business Day) by
the Board through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and the use of the proceeds
thereof.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001, as amended from time to time.
     “Wholly-Owned Subsidiary” means, for any Person, any Subsidiary of such
Person of which all of the equity securities or other ownership interests (other
than in the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or Controlled by such Person.



--------------------------------------------------------------------------------



 



- 12 -

     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or “ABR Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Borrowing” or “ABR Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
The Credits
     SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Multi-Year Facility Loans to the Borrower
from time to time during the Multi-Year Facility Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Multi-Year
Facility Credit Exposure exceeding such Lender’s Multi-Year Facility Commitment
or (ii) the total Multi-Year Facility Credit Exposures exceeding the total
Multi-Year Facility Commitments. Within the foregoing limits and subject to the
terms and



--------------------------------------------------------------------------------



 



- 13 -

conditions set forth herein, the Borrower may borrow, prepay and reborrow
Multi-Year Facility Loans.
     SECTION 2.02. Loans and Borrowings. (a) Each Multi-Year Facility Loan shall
be made as part of a Borrowing consisting of Multi-Year Facility Loans made by
the Lenders ratably in accordance with their respective Multi-Year Facility
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $10,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Multi-Year Facility Commitments. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of six Multi-Year Facility Eurodollar Borrowings
outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing of Multi-Year Facility Loans if the Interest Period requested with
respect thereto would end after the Multi-Year Facility Maturity Date.
     SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;



--------------------------------------------------------------------------------



 



- 14 -

     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.



--------------------------------------------------------------------------------



 



- 15 -

     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     SECTION 2.06. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Multi-Year Facility Commitments shall terminate on
the Multi-Year Facility Commitment Termination Date.



--------------------------------------------------------------------------------



 



- 16 -

     (b) The Borrower may at any time terminate, or from time to time reduce,
each of the Multi-Year Facility Commitments; provided that (i) each such
reduction shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 and (ii) the Borrower shall not terminate or reduce
the Multi-Year Facility Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.08, the aggregate
Multi-Year Facility Credit Exposures would exceed the total Multi-Year Facility
Commitments.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Multi-Year Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Multi-Year Facility Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Multi-Year
Facility Commitments shall be permanent. Each reduction of the Multi-Year
Facility Commitments shall be made ratably among the Lenders in accordance with
their respective Multi-Year Facility Commitments.
     SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Multi-Year Facility Loan on
the Multi-Year Facility Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its



--------------------------------------------------------------------------------



 



- 17 -

registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 8.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
     SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section and,
with respect to Eurodollar Loans, subject to Section 2.13.
     (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Multi-Year Facility Commitments as contemplated by Section 2.06, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.
     SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Multi-Year Facility Commitment of
such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the Multi-Year Facility Commitment Termination
Date; provided that, if such Lender continues to have any Multi-Year Facility
Credit Exposure after the Multi-Year Facility Commitment Termination Date, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Multi-Year Facility Credit Exposure from and including the Multi-Year Facility
Commitment Termination Date to but excluding the date on which such Lender
ceases to have any Multi-Year Facility Credit Exposure. Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Multi-Year Facility Commitment Termination
Date, commencing on the first such date to occur after the date hereof; provided
that any facility fees accruing after the Multi-Year Facility Commitment
Termination Date shall be payable on demand. All such facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
     (b) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.



--------------------------------------------------------------------------------



 



- 18 -

     (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
     SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) The Borrower hereby unconditionally promises to pay accrued interest on
each Loan in arrears on each Interest Payment Date for such Loan and upon each
of the Multi-Year Facility Commitment Termination Date and the Multi-Year
Facility Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Multi-Year Facility Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not



--------------------------------------------------------------------------------



 



- 19 -

adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
     SECTION 2.12. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) by an amount deemed material by such Lender in its sole discretion,
then the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.
     (b) If any Lender reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts
(including the basis of the calculation used to determine such amount or
amounts) necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation;



--------------------------------------------------------------------------------



 



- 20 -

provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     SECTION 2.13. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts
(including the basis of the calculation used to determine such amount or
amounts) that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
     SECTION 2.14. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.



--------------------------------------------------------------------------------



 



- 21 -

     (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall promptly pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.14 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
     SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.12,
2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business



--------------------------------------------------------------------------------



 



- 22 -

Day for purposes of calculating interest thereon. All such payments shall be
made to the Administrative Agent at its offices at 270 Park Avenue, New York,
New York. The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
     (c) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds



--------------------------------------------------------------------------------



 



- 23 -

Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.15(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
     SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.12, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
     (b) If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation to fund Loans hereunder, or if, in
connection with any proposed waiver, amendment, or modification of this
Agreement, the consent of the Required Lenders is obtained but the consent of
one or more of such other Lenders whose consent is requested is not obtained,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 8.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, but only if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.



--------------------------------------------------------------------------------



 



- 24 -

ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.01. Corporate Existence. Each of the Borrower and its Material
Subsidiaries: (a) is a corporation, partnership or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate power, and has all material
Governmental Approvals necessary to own its assets and carry on its business as
now being conducted; and (c) is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary and where failure to so qualify could have a
Material Adverse Effect.
     SECTION 3.02. Financial Condition. The Borrower has heretofore furnished to
each of the Lenders the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at September 30, 2004 and the related consolidated
statement of income and retained earnings and cash flow of the Borrower and its
consolidated Subsidiaries for the fiscal year ended on said date, with the
opinion thereon (in the case of said consolidated balance sheet and statements)
of PricewaterhouseCoopers, and the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at June 30, 2005 and the related
consolidated statement of income, retained earnings and cash flow of the
Borrower and its consolidated Subsidiaries for the nine-month period ended on
such date. All such financial statements are complete and correct in all
material respects and fairly present in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries (subject,
in the case of such financial statements as at June 30, 2005, to normal year-end
audit adjustments), all in accordance with GAAP and practices applied on a
consistent basis. None of the Borrower nor any of its Subsidiaries has on the
date hereof any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheets as at said dates. Since September 30, 2004, there has been
no material adverse change. As used herein, the term “material adverse change”
shall mean any event, development or circumstance that has had or could
reasonably be expected to have a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any documentation related to the Loans or
the rights and remedies of the Administrative Agent and the Lenders thereunder;
provided that “material adverse change” shall not include the effect of any
event, development or circumstance disclosed in any document filed pursuant to
Section 13, 14 or 15(d) of the Securities Exchange Act of 1934 after
September 30, 2004 and prior to the Effective Date to the extent, and only to
the extent, such effect is explicitly disclosed in such filings.
     SECTION 3.03. Litigation. Except as set forth in the Borrower’s Annual
Report on SEC Form 10-K for the year ended September 30, 2004 or in any document
subsequently filed pursuant to Section 13, 14 or 15(d) of the Securities
Exchange Act of 1934, there are no legal or arbitral proceedings, or any
proceedings by or before any governmental or regulatory authority or agency, now
pending to which the Borrower or any Material Subsidiary is a party, or pending



--------------------------------------------------------------------------------



 



- 25 -

or threatened (of which the Borrower has knowledge), in which there is a
reasonable possibility of an adverse decision, which could have a Material
Adverse Effect.
     SECTION 3.04. No Breach. None of the execution and delivery of this
Agreement, the consummation of the Transactions or compliance with the terms and
provisions hereof will conflict with or result in a breach of, or require any
consent (other than as listed as item 1 on Schedule 3.06, which consent has been
obtained and remains in full force and effect) under, the articles of
incorporation or by-laws of the Borrower, or any applicable law or regulation,
or, to the best knowledge of the Borrower, any order, writ, injunction or decree
of any court or governmental or regulatory authority, agency, instrumentality or
political subdivision thereof, or any material agreement or instrument to which
the Borrower or any of its Subsidiaries is a party or by which any of them or
any of their property is bound or to which any of them or any of their property
is subject, or constitute a default under any such agreement or instrument.
     SECTION 3.05. Action. The Borrower has all necessary corporate power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement; the execution, delivery and performance by the Borrower of this
Agreement have been duly authorized by all necessary corporate action on its
part (including, without limitation, any required shareholder approvals); and
this Agreement has been duly and validly executed and delivered by the Borrower
and constitutes its legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     SECTION 3.06. Approvals. Except as set forth on Schedule 3.06 hereto (which
Governmental Approvals and any renewals thereof, have been made or obtained and
are in full force and effect) no Governmental Approval and no authorization,
approval or consent of, and no filing or registration with, any securities
exchange, is necessary for the execution, delivery or performance by the
Borrower of this Agreement or for the legality, validity or enforceability
hereof.
     SECTION 3.07. Use of Credit. Neither the Borrower nor any of its
Subsidiaries shall, directly or indirectly, use any of the proceeds of any
extension of credit hereunder for any purpose, whether immediate, incidental, or
ultimate, of buying a “margin stock” or of maintaining, reducing or retiring any
indebtedness originally incurred to purchase a stock that is currently a “margin
stock” and the extension of credit hereunder will not constitute an extension of
“purpose credit” that is directly or indirectly secured by “margin stock”, in
each case within the meaning of Regulation U of the Board of Governors of the
United States Federal Reserve System Board (12 C.F.R. 221, as amended), and will
not violate or result in the violation of Regulation U or of Regulation T (12
C.F.R. 220, as amended) or of Regulation X (12 C.F.R. 224, as amended) or any
other regulation of such Board.
     SECTION 3.08. ERISA. Neither a “reportable event” (as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived)) nor an
“accumulated funding deficiency” (within the



--------------------------------------------------------------------------------



 



- 26 -

meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the six-year period prior to the date on which this representation is made or
deemed made with respect to any Plan and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. Neither the
Borrower nor any ERISA Affiliate of the Borrower incurred any liability under
Title IV of ERISA which could reasonably be expected to result in a Material
Adverse Effect, and no Lien in favor of PBGC or a Plan has arisen, during such
six-year period. The present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date prior
to the date on which this representation is made or deemed made, exceed the
value of the assets of such Plan allocable to such accumulated benefit
obligations by an amount greater than the lesser of (i) $250,000,000, (ii) 20%
of the Consolidated Net Worth, or (iii) 10% of the Consolidated Capitalization.
Neither the Borrower nor any ERISA Affiliate of the Borrower has made a filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan. Neither the Borrower nor any ERISA Affiliate has had a complete or partial
withdrawal from any Plan that has resulted or could reasonably be expected to
result in a material liability under ERISA and neither the Borrower nor any
ERISA Affiliate would become subject to any material liability under ERISA if
the Borrower or any such ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
insolvent or in reorganization, within the meaning of Title IV of ERISA.
     SECTION 3.09. Taxes. Each of the Borrower and each of its Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all Taxes shown to be due and payable
on such returns or on any assessments made against it or any of its property and
all other Taxes imposed on it or any of its property by any Governmental
Authority (other than any Taxes the amount or validity of which is currently
being contested in good faith by appropriate proceeding and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be); no material Tax Lien has been
filed and, to the knowledge of the Borrower, no material claim is being asserted
with respect to any such Tax. The Borrower has not given or been requested to
give a waiver of the statute of limitations relating to the payment of Federal,
state, local and foreign Taxes or other impositions except for (i) the
extension, to December 15, 2005, of the statute of limitations with respect to
New York State’s corporate tax audit of Empire State Pipeline, Empire State
Pipeline Company, Inc. (now known as Empire State Pipeline Company, LLC) and St.
Clair Pipeline Company, Inc. (now known as St. Clair Pipeline Company, LLC) for
various periods prior to the Borrower’s acquisition, through subsidiaries, of
Empire State Pipeline, Empire State Pipeline Company, LLC and St. Clair Pipeline
Company, LLC and (ii) any extensions that may be granted with respect to tax
audits by the tax authorities of the State of New York and the Commonwealth of
Pennsylvania ongoing as of the date hereof.
     SECTION 3.10. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
     SECTION 3.11. Public Utility Holding Company Act. The Borrower is a
“holding company” registered under the Public Utility Holding Company Act of
1935, as amended



--------------------------------------------------------------------------------



 



- 27 -

(“PUHCA”). No Loan made in accordance with this Agreement will violate PUHCA or
any rule or regulation thereunder.
     SECTION 3.12. Environmental Matters. As of the date of this Agreement:
(i) each of the Borrower and its Subsidiaries has obtained all environmental,
health and safety permits, licenses and other authorizations required under all
Environmental Laws to carry on its business as now being conducted, except to
the extent failure to have any such permit, license or authorization would not
have a Material Adverse Effect; and (ii) each of such permits, licenses and
authorizations is in full force and effect and, to the knowledge of the Borrower
after due inquiry, each of the Borrower and its Subsidiaries is in compliance
with the terms and conditions thereof, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved thereunder,
except to the extent failure to comply therewith would not have a Material
Adverse Effect.
     SECTION 3.13. Subsidiaries, Etc. The Borrower owns, free and clear of
Liens, and has the unencumbered right to vote, all outstanding ownership
interests in each of its Material Subsidiaries; and all of the issued and
outstanding capital stock of each such Material Subsidiary organized as a
corporation is validly issued, fully paid and nonassessable.
     SECTION 3.14. True and Complete Disclosure. The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation, preparation or delivery of this Agreement or included
herein or delivered pursuant hereto, when taken as a whole do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by the Borrower and its Subsidiaries to the Administrative Agent
and the Lenders in connection with this Agreement and the transactions
contemplated hereby will be true, complete and accurate in every material
respect, or (in the case of forward-looking statements) based on reasonable
estimates, on the date as of which such information is stated or certified;
provided that, in the case of financial projections, no assurance is given that
any results forecasted in any such projections will actually be achieved or that
actual financial results will not differ materially from the results set forth
in such projections.
ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include



--------------------------------------------------------------------------------



 



- 28 -

facsimile transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received an opinion, dated as of
the Effective Date, and in form and substance satisfactory to the Administrative
Agent and its counsel, of each of (i) Nixon Peabody LLP, special New York
counsel to the Administrative Agent, (ii) Dewey Ballantine LLP, special New York
counsel to the Borrower, (iii) in-house counsel to the Borrower, and
(iv) Stryker, Tams & Dill LLP, special New Jersey counsel to the Borrower.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other, legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable fees, charges and
disbursements of counsel incurred in connection with the credit facilities
provided under this Agreement and any related documentation required to be
reimbursed or paid by the Borrower hereunder.
     (e) The Administrative Agent shall have received satisfactory evidence that
all Governmental Approvals (including, without limitation, the Governmental
Approvals set forth on Schedule 3.06 hereof) and third-party approvals necessary
or, in the discretion of the Administrative Agent, advisable in connection with
the Transactions, the repayment of the Indebtedness, if any, of the Borrower
indicated on Schedule 4.01 and the continuing operations of the Borrower and its
Subsidiaries have been obtained and are in full force and effect and all
applicable waiting periods have expired with respect thereto without any action
being taken or threatened by any Governmental Authority or a third party which
would restrain, prevent or otherwise impose adverse conditions on the
Transaction or the repayment of the Indebtedness, if any, of the Borrower
indicated on Schedule 4.01.
     (f) The Administrative Agent and the Lenders shall have received (i) the
financial statements required to be furnished by the Borrower pursuant to
Section 3.02 hereof and (ii) satisfactory unaudited interim consolidated
financial statements of the Borrower for each quarterly period ended subsequent
to September 30, 2004.
     (g) The Administrative Agent shall have received satisfactory evidence that
the principal of and interest on, and all other amounts owing in respect of, the
Indebtedness of the Borrower indicated on Schedule 4.01 that is to be repaid
shall have been (or shall be simultaneously) paid in full and that any
commitments to extend credit under the agreements or instruments relating to
such Indebtedness shall have been canceled or terminated.



--------------------------------------------------------------------------------



 



- 29 -

     (h) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitations, the representations and warranties
set forth in Section 3.03 and the last two sentences of Section 3.02) shall, as
of the Effective Date, be true and correct in all material respects and no
Default shall have occurred and be continuing.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 8.02) at or prior to 3:00 p.m., New York City time, on or
before September 30, 2005 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitation, the representations and warranties set
forth in Section 3.03 but excluding the representations and warranties set forth
in the last two sentences of Section 3.02) shall be true and correct in all
material respects on and as of the date of such Borrowing; provided, however,
that upon and after the effectiveness of the repeal of PUHCA, the parties agree
that the representations in Section 3.11 shall cease to be included in the
representations deemed made under this Section 4.02(a) with respect to
Borrowings made after such effectiveness; provided, further, that such
representations shall again be included from and after the date, if any, that
such repeal ceases to be effective or PUHCA is otherwise reinstated.
     (b) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V
Covenants of the Borrower
     The Borrower covenants and agrees with the Lenders and the Administrative
Agent that, so long as any Commitment or Loan is outstanding and until payment
in full of all amounts payable by the Borrower hereunder:
     SECTION 5.01. Financial Statements, Etc.. The Borrower shall deliver to
each of the Lenders:
     (a) as soon as available and in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
consolidated statements of income and retained earnings and cash flow of the
Borrower and its consolidated Subsidiaries for such period and for the period
from the beginning of the respective fiscal



--------------------------------------------------------------------------------



 



- 30 -

year to the end of such period, and the related consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such period,
setting forth in each case in comparative form to the extent required by SEC
Form 10-Q the corresponding consolidated figures for the corresponding period in
the preceding fiscal year, accompanied by a certificate of a senior Financial
Officer of the Borrower, which certificate shall state that said consolidated
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, consistently applied, as at
the end of, and for, such period (subject to normal year-end audit adjustments);
     (b) as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, consolidated statements of income, retained
earnings and cash flow of the Borrower and its consolidated Subsidiaries for
such fiscal year and the related consolidated balance sheets of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year, setting forth
in each case in comparative form the corresponding consolidated figures for the
preceding fiscal year and accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present in all
material respects the consolidated financial condition and results of operations
of the Borrower and its consolidated Subsidiaries as at the end of, and for,
such fiscal year in accordance with GAAP;
     (c) as soon as available and in any event within 130 days after the end of
each fiscal year of the Borrower, consolidating statements of income, retained
earnings and cash flow of the Borrower and its consolidated Subsidiaries for
such fiscal year and the related consolidating balance sheets of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year, provided
that the Borrower is required to include such financial statements in a form U5S
to be filed with the SEC.
     (d) promptly upon their becoming publicly available (i) copies of all
registration statements and regular periodic reports, if any, which the Borrower
shall have filed with the SEC under the Securities Act of 1933, the Securities
Exchange Act of 1934 or any national securities exchange, (ii) copies of any
forms UI or U1A which the Borrower shall have filed with the SEC under PUHCA
relating to the Borrower’s or its Subsidiaries’ financing activities and
(iii) upon request of the Administrative Agent or any Lender, copies of other
forms, statements and reports, if any, which the Borrower shall have filed with
the SEC under PUHCA;
     (e) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;
     (f) as soon as possible, and in any event within 30 days after the Borrower
knows or has reason to believe that one or more of the following events has
occurred or exists: (i) the occurrence of a “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (ii) a
failure to make any required contribution to a Plan or a Multiemployer Plan;
(iii) the creation of any Lien in favor of the PBGC or a Plan



--------------------------------------------------------------------------------



 



- 31 -

or a Multiemployer Plan; (iv) any withdrawal from, or the termination,
insolvency or reorganization of any Multiemployer Plan, or (v) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower,
any ERISA Affiliate or any Multiemployer Plan with respect to the withdrawal
from, or the termination, reorganization or insolvency of, any Plan or a
Multiemployer Plan;
     (g) promptly after the Borrower knows or has reason to believe that (i) any
Default has occurred, a notice of such Default describing the same in reasonable
detail and, together with such notice or as soon thereafter as possible, a
description of the action that the Borrower has taken or proposes to take with
respect thereto or (ii) at any time that Loans are outstanding hereunder, there
exists a legal or arbitral proceeding, or any proceeding by or before any
governmental or regulatory authority or agency (other than any proceeding before
the New York State Public Service Commission, or comparable authority or agency
of another state, in the ordinary course of Borrower’s business), to which the
Borrower or any Material Subsidiary is a party, or pending or threatened (of
which the Borrower has knowledge), in which there is a reasonable possibility of
an adverse decision, which could reasonably be expected to have a Material
Adverse Effect;
     (h) promptly prior to the expiration of any material Governmental Approval,
a copy of a renewal or extension of such Governmental Approval, in form and
substance satisfactory to the Required Lenders;
     (i) promptly upon receipt thereof, a copy of each management letter or
memorandum commenting on internal accounting controls and/or accounting or
financial reporting policies followed by the Borrower and/or any of its
Subsidiaries that is submitted to the Borrower by its independent accountants in
connection with any annual or interim audit made by them of the books of
Borrower or any of its Subsidiaries; and
     (j) from time to time, such other information regarding the financial
condition, operations, business or prospects of the Borrower (including any
change in the ratings established by any Rating Agency with respect to the Index
Debt) or any of its Subsidiaries (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA) as any Lender or the Administrative Agent may reasonably request.
     The Borrower will furnish to each Lender, at the time it furnishes each set
of financial statements pursuant to paragraph (a) or (b) above, a certificate of
a Financial Officer of the Borrower (i) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that the
Borrower has taken or proposes to take with respect thereto), and (ii) setting
forth the calculations required to demonstrate that, as of the end of the fiscal
quarter most recently ended, the Borrower is in compliance with Section 5.07 of
this Agreement.
     SECTION 5.02. Existence, Etc.. The Borrower will, and will cause each of
its Material Subsidiaries to:



--------------------------------------------------------------------------------



 



- 32 -

     (a) preserve and maintain its legal existence and all of its material
(i) rights, (ii) privileges, (iii) licenses and (iv) franchises (provided that
nothing in this Section 5.02 shall prohibit any transaction expressly permitted
under Section 5.04 hereof);
     (b) comply with the requirements of all applicable laws, rules, regulations
and orders of any Governmental Authority if failure to comply with such
requirements could have a Material Adverse Effect;
     (c) pay and discharge all Taxes imposed on it or on its income or profits
or on any of its property prior to the date on which penalties attach thereto,
except for any such Tax the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained;
     (d) maintain all of its properties used or useful in its business in good
working order and condition, ordinary wear and tear excepted;
     (e) keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied; and
     (f) permit representatives of any Lender or the Administrative Agent,
during normal business hours, to examine, copy and make extracts from its books
and records, to inspect any of its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).
     SECTION 5.03. Insurance. The Borrower will, and will cause each of its
Material Subsidiaries to, keep insured by financially sound and reputable
insurers all property of a character usually insured by corporations engaged in
the same or similar business similarly situated against loss or damage of the
kinds and in the amounts customarily insured against by such corporations and
carry such other insurance as is usually carried by such corporations.
     SECTION 5.04. Prohibition of Fundamental Changes. The Borrower will not,
nor will it permit any of its Material Subsidiaries to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution). The Borrower will
not amend its articles of incorporation, including, without limitation, by way
of reincorporation in another jurisdiction, or its by-laws, in either case in
any manner which could have a material adverse effect on the rights of, or
remedies or benefits available to, the Administrative Agent and the Lenders
under this Agreement. The Borrower will not, nor will it permit any of its
Material Subsidiaries to, without the consent of the Required Lenders (such
consent not to be unreasonably withheld), convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
material part of its business or property, whether now owned or hereafter
acquired. Notwithstanding the foregoing provisions of this Section 5.04:
     (a) any Material Subsidiary of the Borrower may be merged or consolidated
with or into: (i) the Borrower, if the Borrower shall be the continuing or
surviving corporation or (ii) any other Wholly-Owned Subsidiary of the Borrower,
provided that the Wholly-Owned Subsidiary shall be the continuing or surviving
corporation; and,



--------------------------------------------------------------------------------



 



- 33 -

provided, further, that, in each case, after giving effect thereto, no Default
would exist hereunder;
     (b) any Material Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its property (upon voluntary liquidation or otherwise) to the
Borrower or a Wholly-Owned Subsidiary of the Borrower;
     (c) the Borrower may merge or consolidate with or into any other Person if
the Borrower is the continuing or surviving corporation and after giving effect
thereto no Default would exist hereunder; and
     (d) the Borrower or any Material Subsidiary may implement a Permitted
Receivables Financing and, solely as part of such program, may sell or subject
to lien not more than $100,000,000 of its assets in the aggregate.
     SECTION 5.05. Limitation on Liens. The Borrower will not pledge, mortgage,
hypothecate, or permit any other Lien upon, any property or assets at any time
owned by it, without making effective provision whereby the obligations of the
Borrower to pay the principal of and interest on the Loans and all other amounts
payable hereunder shall be equally and ratably secured with the obligations
secured by such Lien and with any other obligations (collectively, the “Other
Obligations”) similarly entitled by their terms to be equally and ratably
secured; provided that this restriction shall not apply to or prevent:
     (a) the mortgaging, pledging, or establishing a Lien on, any property to
secure Indebtedness of the Borrower as part of the purchase price of such
property, or the extension, renewal or refunding of any such mortgage, pledge or
Lien, on substantially the same property theretofore subject thereto or on any
part thereof;
     (b) the acquisition by the Borrower of any property subject to mortgages,
pledges or Liens existing thereon at the time of acquisition (whether or not the
obligations secured thereby are assumed by the Borrower), and the extension,
renewal or refunding of any such mortgage, pledge or Lien, on substantially the
same property theretofore subject thereto or on any part thereof;
     (c) the pledging of its assets or security for the payment of any Tax
demanded from the Borrower by any public body so long as the Borrower in good
faith is contesting its liability to pay the same, or as security to be
deposited with any State Insurance Department or similar public body in order to
entitle the Borrower to maintain self insurance under, or participate under any
State insurance fund provided for under any legislation designed to insure
employees of the Borrower against injury or occupational diseases or for any
other purpose at any time required by law or governmental regulation as a
condition to the transaction of any business or the exercise of any privilege or
license;
     (d) the pledging by the Borrower of up to 5% of its total assets (as
defined under GAAP) for the purpose of securing a stay or discharge in the
course of any legal proceeding to which the Borrower is a party; or



--------------------------------------------------------------------------------



 



- 34 -

     (e) the transaction described in Section 5.04(d), provided that any Lien
relating to the Permitted Receivables Financing referred to therein shall be
subject to the limitations in such Section 5.04(d).
but in no event shall the mortgage, pledge or Lien permitted by subdivisions
(a) and (b) be in excess of 60% of the total purchase price of the property so
acquired.
     In case the Borrower shall propose to pledge, mortgage or hypothecate any
assets or property at any time owned by it to secure any Other Obligations,
other than as permitted by the preceding paragraph of this Section 5.05, it will
prior thereto give notice thereof to the Administrative Agent, and will prior to
or simultaneously with such pledge, mortgage or hypothecation, by an agreement,
indenture or other instrument to which the Administrative Agent is a party (or
to the extent legally necessary, with a trustee), in form and substance
reasonably satisfactory to the Administrative Agent, effectively secure the
obligations of the Borrower to pay the principal of and interest on the Loans
and all other amounts payable hereunder equally and ratably with such Other
Obligations by pledge, mortgage or hypothecation of such assets or property.
Such agreement, indenture or other instrument shall contain such provisions as
the Borrower and the Required Lenders shall deem advisable or appropriate or as
the Required Lenders shall reasonably deem necessary in connection with such
pledge, mortgage or hypothecation.
     SECTION 5.06. Use of Proceeds. The Borrower will use the proceeds of the
Loans hereunder solely (a) to pay its obligations under (i) its commercial paper
program, (ii) other short-term credit facilities and (iii) maturing long-term
debt obligations and (b) for the general corporate purposes of the Borrower and
its Subsidiaries in the ordinary course of business (in compliance with all
applicable legal and regulatory requirements); provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds.
     SECTION 5.07. Financial Condition. The Borrower shall not permit the ratio
of Consolidated Indebtedness to Consolidated Capitalization as at the last day
of any fiscal quarter to exceed 0.65 to 1.0.
ARTICLE VI
Events of Default
     If one or more of the following events (herein called “Events of Default”)
shall occur and be continuing:
     (a) The Borrower shall: (i) default in the payment of any principal of any
Loan when due (whether at stated maturity or at mandatory or optional
prepayment); or (ii) default in the payment of any interest on any Loan, any fee
or any other amount payable by it hereunder when due and such default shall have
continued unremedied for five or more days; or
     (b) The Borrower or any of its Material Subsidiaries shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness



--------------------------------------------------------------------------------



 



- 35 -

aggregating $20,000,000 or more; or any event specified in any note, agreement,
indenture or other document evidencing or relating to any such Indebtedness
shall occur if the effect of such event is to cause, or (with the giving of any
notice or the lapse of time or both) to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, such Indebtedness to become due, or to be prepaid in full (whether by
redemption, purchase, offer to purchase or otherwise), prior to its stated
maturity; or
     (c) Any representation, warranty or certification made or deemed made
herein (or in any modification or supplement hereto) by the Borrower, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof, shall prove to have been false or misleading as of the time
made or furnished in any material respect; or
     (d) The Borrower shall default in the performance of any of its obligations
under any of Sections 5.01(g), 5.03, 5.04, 5.05 or 5.07 hereof; or the Borrower
shall default in the performance of any of its other obligations in this
Agreement and such default shall continue unremedied for a period of 30 days
after notice thereof to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent); or
     (e) The Borrower or any of its Material Subsidiaries shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due; or
     (f) The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or
     (g) A proceeding or case shall be commenced, without the application or
consent of the Borrower or any of its Material Subsidiaries, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Borrower or such Subsidiary or of all or any
substantial part of its property, or (iii) similar relief in respect of the
Borrower or such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against the Borrower or such Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or



--------------------------------------------------------------------------------



 



- 36 -

     (h) A final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
or in excess of $10,000,000 in the aggregate (regardless of insurance coverage)
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower or any of its Material
Subsidiaries and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and the Borrower or the relevant
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or
     (i) One of the following events shall occur: (i) any Person shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan; (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower or any ERISA Affiliate; (iii) a “reportable event”
(as defined in Section 4043 of ERISA or the regulations issued thereunder (other
than an event for which the 30-day notice period is waived)) shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Plan which
“reportable event” or commencement of proceedings or appointment of a trustee
is, in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iv) any Plan shall
terminate for purposes of Title IV of ERISA; (v) the Borrower or any ERISA
Affiliate shall, or in the reasonable opinion of the Required Lenders is likely
to, incur any liability in connection with a withdrawal from, or the insolvency
or reorganization of, a Multiemployer Plan; (vi) the Borrower or any ERISA
Affiliate shall make a filing pursuant to Section 412(d) of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; or (vii) any other event or condition shall occur or
exist with respect to a Plan; and, in each case in clauses (i) through
(vii) above, such event or condition, together with all other such events or
conditions, if any, could, in the sole judgment of Lenders having Credit
Exposures and unused Commitments representing at least 66 2/3% of the sum of the
total Credit Exposures and unused Commitments at such time reasonably be
expected to have a Material Adverse Effect;
     THEREUPON: (1) in the case of an Event of Default other than one referred
to in clause (f) or (g) of this Article VI with respect to the Borrower, (A) the
Administrative Agent may and, upon request of the Required Lenders, shall, by
notice to the Borrower, terminate the Commitments and they shall thereupon
terminate, and (B) the Administrative Agent may and, upon request of the
Required Lenders, shall, by notice to the Borrower, declare the principal amount
then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Borrower hereunder (including, without limitation, any
amounts payable under Section 2.13 hereof) to be forthwith due and payable,
whereupon such amounts shall be immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower; and (2) in the case of the occurrence of an
Event of Default referred to in clause (f) or (g) of this Article VI with
respect to



--------------------------------------------------------------------------------



 



- 37 -

the Borrower, the Commitments shall automatically be terminated and the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrower hereunder (including, without
limitation, any amounts payable under Section 2.13 hereof) shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.
ARTICLE VII
The Administrative Agent
     Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.



--------------------------------------------------------------------------------



 



- 38 -

     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.



--------------------------------------------------------------------------------



 



- 39 -

     Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Administrative Agent
to carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower or any of its Subsidiaries, any of their respective Affiliates or
agents, this Agreement, the documents delivered pursuant hereto or the
transactions hereunder: (a) any identity verification procedures, (b) any record
keeping, (c) any comparisons with government lists, (d) any customer notices or
(e) any other procedures required under the CIP Regulations or such other laws.
     Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (a) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (b) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (i) within ten (10) days after the Effective
Date, and (ii) at such other times as are required under the USA Patriot Act.
     Any Lender identified herein as a Co-Agent, Syndication Agent,
Documentation Agent, Managing Agent, Manager, Lead Arranger, Arranger or any
other corresponding title, other than “Administrative Agent,” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Credit Document except those applicable to all Lenders as such.
Each Lender acknowledges that it has not relied, and will not rely, on any
Lender so identified in deciding to enter into this Agreement or in taking or
not taking any action hereunder.
ARTICLE VIII
Miscellaneous
     SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
     (i) if to the Borrower, to it at 6363 Main Street, Williamsville, New York
14221-5887, Attention of Ronald J. Tanski, Treasurer (Facsimile No.
(716) 857-7856);



--------------------------------------------------------------------------------



 



- 40 -

     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, One Chase Manhattan Plaza, 8th Floor, New York, New York
10081, Attention of Frank Giacalone (Facsimile No. (212) 552-5650), with a copy
to JPMorgan Chase Bank, N.A., 2300 Main Place Tower, Buffalo, New York 14202,
Attention of Thomas C. Lillis, Senior Vice President (Facsimile No.
(716) 843-4939); and
     (iii) if to any other Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
     (b) Notices and other communications (including, without limitation,
financial statements and other documents delivered pursuant to Section 5.01
hereof) to the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
     (c) Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Multi-Year Facility Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable



--------------------------------------------------------------------------------



 



- 41 -

hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of the Multi-Year Facility Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.15(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, or
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
     SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable fees, charges and disbursements of counsel incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in the course
of preparing for the Transactions (including the preparation of this Agreement
and any related documentation), (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative Agent
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
     (b) The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court or other Governmental
Authority of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.



--------------------------------------------------------------------------------



 



- 42 -

     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer, by operation of law or otherwise, any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any such attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Multi-Year
Facility Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under clause (f) or (g) of
Article VI has occurred and is continuing, any other assignee; and
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Multi-Year



--------------------------------------------------------------------------------



 



- 43 -

Facility Commitment, the amount of the Multi-Year Facility Commitment, as the
case may be, of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
under clause (a), (f) or (g) of Article VI has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
     (E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to Section 8.02(b) that affects such CLO.
     For the purposes of this Section 8.04(b), the terms “Approved Fund” and
“CLO” have the following meanings:
     “Approved Fund” means (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
     “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 8.03). Any assignment or transfer by a Lender of
rights or



--------------------------------------------------------------------------------



 



- 44 -

obligations under this Agreement that does not comply with this Section 8.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Multi-Year Facility Commitment of, and
principal amount of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (c)(i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Multi-Year Facility
Commitment and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 8.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.12 or 2.14 than the applicable Lender would have been entitled
to receive with



--------------------------------------------------------------------------------



 



- 45 -

respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.14 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and the Multi-Year Facility Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.13, 2.14 and 8.03 and Article VII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans and the
termination of the Multi-Year Facility Commitments or of this Agreement or any
provision hereof.
     SECTION 8.06. Counterparts: Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including, without
limitation, the commitment letter dated July 8, 2005, subject to paragraph 14
thereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.
     SECTION 8.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and



--------------------------------------------------------------------------------



 



- 46 -

enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York without giving effect to the principles of conflicts of
law thereof (other than Section 5-1401 of the New York General Obligations Law).
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR



--------------------------------------------------------------------------------



 



- 47 -

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     SECTION 8.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 8.12. Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to a written agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis (and otherwise not
clearly marked as confidential) prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.



--------------------------------------------------------------------------------



 



S-1

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NATIONAL FUEL GAS COMPANY
      By:   /s/ R. J. Tanski         Name:   R. J. Tanski        Title:  
Treasurer   



--------------------------------------------------------------------------------



 



S-2

         

            JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent
      By:   /s/ Thomas C. Lillis         Name:   Thomas C. Lillis       
Title:   Senior Vice President   



--------------------------------------------------------------------------------



 



S-3

         

            JPMORGAN CHASE BANK, N.A.,
  as Lender
      By:   /s/ Thomas C. Lillis         Name:   Thomas C. Lillis       
Title:   Senior Vice President   



--------------------------------------------------------------------------------



 



S-4

         

            HSBC BANK USA, NATIONAL ASSOCIATION,
  as Lender
      By:   /s/ John G. Tierney         Name:   John G. Tierney        Title:  
Vice President   



--------------------------------------------------------------------------------



 



S-5

         

            MANUFACTURERS AND TRADERS TRUST COMPANY,
  as Lender
      By:   /s/ Susan Freed-Oestreicher         Name:   Susan Freed-Oestreicher 
      Title:   Vice President   



--------------------------------------------------------------------------------



 



S-6

         

            BANK OF TOKYO-MITSUBISHI TRUST COMPANY,
  as Lender
      By:   /s/ James A. Profesta         Name:   James A. Profesta       
Title:   Assistant Vice President   



--------------------------------------------------------------------------------



 



S-7

         

            THE NORTHERN TRUST COMPANY,
  as Lender
      By:   /s/ Chris McKean         Name:   Chris McKean        Title:   Vice
President   



--------------------------------------------------------------------------------



 



S-8

         

            NATIONAL CITY BANK OF PENNSYLVANIA,
  as Lender
      By:   /s/ William A. Feldmann         Name:   William A. Feldmann       
Title:   Vice President   



--------------------------------------------------------------------------------



 



S-9

         

            PNC BANK, NATIONAL ASSOCIATION,
  as Lender
      By:   /s/ James F. Stevenson         Name:   James F. Stevenson       
Title:   Vice President   



--------------------------------------------------------------------------------



 



S-10

         

            BANK OF AMERICA, N.A.
  as Lender
      By:   /s/ Colleen O’Brien         Name:   Colleen O’Brien        Title:  
Vice President   



--------------------------------------------------------------------------------



 



S-11

         

            THE BANK OF NEW YORK,
  as Lender
      By:   /s/ John N. Watt         Name:   John N. Watt        Title:   Vice
President   



--------------------------------------------------------------------------------



 



 

         

SCHEDULE 2.01
COMMITMENTS

              Multi-Year       Facility   Institution   Commitment  
JPMorgan Chase Bank, N.A.
  $ 45,000,000.00    
HSBC Bank USA, National Association
  $ 45,000,000.00    
Manufacturers and Traders Trust Company
  $ 45,000,000.00    
Bank of Tokyo-Mitsubishi Trust Company
  $ 40,000,000.00    
The Northern Trust Company
  $ 25,000,000.00    
National City Bank of Pennsylvania
  $ 25,000,000.00    
PNC Bank, National Association
  $ 25,000,000.00    
Bank of America, N.A.
  $ 25,000,000.00    
The Bank of New York
  $ 25,000,000.00  
 
       
TOTAL
  $ 300,000,000.00  



--------------------------------------------------------------------------------



 



 

SCHEDULE 3.06
GOVERNMENTAL APPROVALS

1   SEC Financing Order (SEC Rel. No. 35-27600), subject to the information in
paragraph 2 of this Schedule 3.06.   2   Section 1271 of the Energy Policy Act
of 2005 (the “Energy Policy Act”) provides that nothing in Subtitle F of Title
XII of the Energy Policy Act, or otherwise in PUHCA, or rules, regulations, or
orders thereunder, prohibits a person from engaging in or continuing to engage
in activities or transactions in which it is legally engaged or authorized to
engage on the date of enactment of the Energy Policy Act, if that person
continues to comply with the terms (other than an expiration date or termination
date) of any such authorization, whether by rule or by order. Upon the effective
date of the repeal of PUHCA, the Governmental Approval set forth above will not
be necessary for the performance by the Borrower of this Agreement or for the
legality, validity or enforceability thereof.



--------------------------------------------------------------------------------



 



 



SCHEDULE 4.01
REPAID INDEBTEDNESS

1.   Indebtedness of the Borrower under the Credit Agreement dated as of
September 30, 2002 among the Borrower, JP Morgan Chase Bank, as Administrative
Agent, and the Lenders party thereto (as amended).



--------------------------------------------------------------------------------



 



 



EXHIBIT A
[ASSIGNMENT AND ASSUMPTION]
     Reference is made to the Credit Agreement dated as of August 19, 2005 (as
amended and in effect on the date hereof, the “Credit Agreement”), among
National Gas Fuel Company, the Lenders named therein and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders. Terms defined in the Credit
Agreement are used herein with the same meanings.
     The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Multi-Year Facility Commitment
of the Assignor on the Assignment Date and Multi-Year Facility Loans owing to
the Assignor which are outstanding on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.
     This Assignment and Assumption is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.14(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 8.04(b) of the Credit Agreement.
     This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):



--------------------------------------------------------------------------------



 



B-2

                              Percentage Assigned               of
Loan/Commitment               (set forth, to at least 8 decimals, as a          
    percentage of the               Loan and the               aggregate      
Principal Amount     Commitments of all   Facility   Assigned     Lenders
thereunder)  
Multi-Year Facility Commitment Assigned:
  $         %  
Multi-Year Facility Loans
               

The terms set forth above are hereby agreed to:

                  [Name of Assignor],    
 
      as Assignor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [Name of Assignee],    
 
      as Assignee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

The undersigned hereby consent to the within assignment:1

                      National Fuel Gas Company           JPMorgan Chase Bank,
N.A.,    
 
                   as Administrative Agent    
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

 

1   Consents to be included to the extent required by Section 8.04(b) of the
Credit Agreement.

 